Case 1:18-cv-03240-RBJ Document 77 Filed 06/17/20 USDC Colorado Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No. 18-cv-03240-RBJ

DAVID MINDOCK and
ASPEN GLADE LTD., a Colorado limited liability company,

       Plaintiffs,

v.

CHRISTINA J. BRUFF DUMARS, and
MATTHEW J. BRUFF,

       Defendants.


                             ORDER ON PENDING MOTIONS


       This matter is before the Court on two motions subsequent to this Court’s December 18,

2019 order (“December 18 order”), ECF No. 66. First, plaintiffs David Mindock and Aspen

Glade Ltd. (“Aspen Glade”) (collectively, “original plaintiffs”) move for entry of judgment, ECF

No. 67, with respect to their complaint for declaratory relief, ECF No. 2. Second, defendant

Christina Bruff DuMars moves to amend the December 18 order, ECF No. 68. For the reasons

stated herein, the original plaintiffs’ motion for entry of judgment, ECF No. 67, is GRANTED

and Christina’s motion to amend, ECF No. 68, is DENIED.

                                      I. BACKGROUND

       This case arises out of disagreement over ownership interests in a family vacation cabin.

In 1974 Stephen and June Mindock purchased and built a cabin on a parcel of land in Blue River,

Colorado (the “property”). ECF No. 50 at 2; ECF No. 55-1 at 1. Stephen and June had three

children: David Mindock, Peter Mindock, and Stephanie Mindock. ECF No. 50 at 2. In 1987


                                                1
Case 1:18-cv-03240-RBJ Document 77 Filed 06/17/20 USDC Colorado Page 2 of 12




Stephen and June conveyed 15/64ths of the property each to David and Peter by quitclaim deed

(approximately 23.44% each, or 46.88% total), retaining a life estate for themselves. Id. In 2007

Stephen and June conveyed their remaining 53.12% interest in fee simple by warranty deed (the

“2007 deed”) to Stephanie’s children—Christina and involuntary-plaintiff Matthew J. Bruff—as

joint tenants with rights of survivorship. Id. June died on April 1, 2011, and Stephen died on

July 1, 2014. ECF No. 2 ¶ 16.

       The 2007 deed states that in conveying their remaining property interest to their

grandchildren, Stephen and June “intended to maintain joint ownership of the Property within the

Mindock Family.” ECF No. 50-2 at 1. Accordingly, the 2007 deed includes the following

restrictive conditions on Christina and Mathew’s interests (the “2007 deed clause”):

       If either Joint Tenant, without the written consent of the other, attempts to a)
       partition the property, or b) convert this joint tenancy into a tenancy in common
       with respect to any interest conveyed by this Warranty Deed or other interest in
       the Property currently owned or subsequently acquired by such Joint Tenant, then
       the Property shall, by operation of law, revert to the other Joint Tenant in fee
       simple immediately without requirement of judicial intervention or further legal
       conveyance.
Id.

       On September 8, 2014 Matthew formed Aspen Glade. ECF No. 47 at 9. On September

29, 2014 Peter conveyed his 23.44% property interest by quitclaim deed to Aspen Glade. ECF

No. 54 at 2. Peter died in October of 2014. ECF No. 2 ¶ 18. Matthew did not disclose to

Christina the formation of Aspen Glade or the conveyance of Peter’s property interest to Aspen

Glade. ECF No. 47 at 9. Christina discovered this information in the spring of 2015 when she

accessed the Summit County Assessor’s Office to pay property tax. Id. ¶ 10. Aspen Glade

conducts no other business beyond holding title to the interest received from Peter. Id. at ¶ 12.

       The current status of the property is as follows: Christina and Matthew own 53.12% in

fee simple as joint tenants; Aspen Glade owns 23.44% as a tenant-in-common; and David owns


                                                 2
Case 1:18-cv-03240-RBJ Document 77 Filed 06/17/20 USDC Colorado Page 3 of 12




23.44% as a tenant-in-common. ECF No. 50-1 at 2. Christina currently occupies the property

and has done so since shortly after execution of the 2007 deed. ECF No. 51 ¶ 3. Matthew

occasionally uses the property as a vacation retreat, and he maintains furniture and personal

possessions within the property year-round. Id.

                                      Procedural Background

       On October 1, 2018 the original plaintiffs filed a complaint with the District Court for

Summit County, Colorado. ECF No. 2. They asserted a single claim against Christina and

Matthew for declaratory judgment that (1) the 2007 deed clause constitutes an unreasonable

restraint on alienation and is therefore stricken; (2) Christina and Matthew together own 34/64ths

of the property as joint tenants; (3) Christina and Matthew are tenants-in-common with David

and Aspen Glade; and (4) Christina and Matthew have the right to unilaterally convey and

convert their respective shares from joint tenancy to tenancy-in-common, the right to obtain

additional interests in the property, and the right to partition the property. Id. ¶ 51. Christina

removed the case to federal court on December 17, 2018 pursuant to 28 U.S.C. §§ 1332(a),

1441(b), & 1446. ECF No. 1 ¶ 1.

       On December 19, 2018 Christina moved to dismiss the complaint. ECF No. 13. She

argued that (1) the original plaintiffs lacked standing to seek declaratory relief because they had

suffered no injury and (2) the seven-year statute of limitations pursuant to Colo. Rev. Stat. § 38–

41–111 had run. Id. at 1–2. On May 14, 2019, pursuant to joint stipulation by the parties, this

Court realigned Matthew as an involuntary plaintiff. ECF Nos. 40, 44. Subsequently, on May

20, 2019 this Court denied Christina’s motion to dismiss (“May 20 order”). ECF No. 46. First, I

found that based on the realignment of Matthew as an involuntary-plaintiff, a finding that the

original plaintiffs do not have standing would not warrant dismissal of the case. In the interest of



                                                  3
Case 1:18-cv-03240-RBJ Document 77 Filed 06/17/20 USDC Colorado Page 4 of 12




finality I also found that the original plaintiffs had alleged standing sufficient to survive the

motion to dismiss stage. Second, I found that information outside of the four corners of the

complaint was necessary to determine which statute of limitations applied and whether the

limitations period had run.

       On June 27, 2019 Christina filed a counterclaim against Matthew for breach of the 2007

deed clause. ECF No. 47 at 8. She asserted that “[t]he secretive and willful actions taken by

[Matthew] violate the 2007 Deed Clause because he received an additional interest in the

[property] without the written consent of [Christina]” by “cloaking himself in the alter-ego guise

of Aspen Glade.” Id. at 10. She sought the court to find that as a result of this violation,

Matthew’s interest in the property reverted to Christina. Id. at 10–11.

       On June 24, 2019 Matthew filed a motion to dismiss Christina’s counterclaim against

him, arguing—as did the original plaintiffs’ complaint—that the 2007 deed clause was invalid as

an unreasonable restraint on alienation. ECF No. 50. Simultaneously, on June 27, 2019

Christina filed a motion for summary judgment seeking, again, to dismiss the complaint under

the seven-year statute of limitations. ECF No. 51. I ruled on both of these motions in my

December 18 order. ECF No. 66. First, I granted Matthew’s motion to dismiss the counterclaim

because I found that the 2007 deed clause was void as an unreasonable restraint on alienation.

Second, I denied Christina’s motion for summary judgment because I found that the seven-year

statute of limitations applies only to title conveyed either by trustee or by public action, and the

2007 deed was conveyed by neither.

       There are two pending motions in response to the December 18 order. First, the original

plaintiffs move for entry of judgment based on the December 18 order’s finding that the 2007

deed clause is void as an unreasonable restraint on alienation. ECF No. 67. Second, Christina



                                                   4
Case 1:18-cv-03240-RBJ Document 77 Filed 06/17/20 USDC Colorado Page 5 of 12




moves to amend the December 18 order, seeking to set aside the findings therein until after a trial

or hearing. ECF No. 68.

                                 II. STANDARD OF REVIEW

       The Federal Rules of Civil Procedure do not explicitly provide for a motion to reconsider.

Instead, litigants subject to an adverse final judgment who seek reconsideration by the district

court of that judgment may make “[a] motion to alter or amend” that judgment within 28 days of

entry of judgment. Fed. R. Civ. P. 59(e). A court may alter or amend the judgment under Rule

59(e) in its discretion when there is “(1) an intervening change in the controlling law, (2) new

evidence previously unavailable, [or] (3) the need to correct clear error or prevent manifest

injustice.” Id. (quoting Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000)).

                                         III. ANALYSIS

       The original plaintiffs request that I apply the findings in my December 18 order to their

complaint. Christina disputes plaintiffs’ motion and argues that the December 18 order’s

findings were premature. ECF No. 68. She requests that I set aside the December 18 order until

after a trial or hearing to determine (1) whether the original plaintiffs have actual standing and

(2) whether Matthew’s motion to dismiss was barred by the two-year statute of limitations. Id. ¶

17. I address both of Christina’s arguments in turn.

       A. Standing

       Christina requests the December 18 order be set aside until the Court makes a definitive

finding on standing. ECF No. 68. She argues that the May 20 order found that the original

plaintiffs had standing sufficient to survive only the motion to dismiss stage, and that the Court’s

December 18 order deciding the merits of the case without allowing further argument on

standing therefore constitutes clear error. Id. ¶¶ 5, 19. Christina’s motivations in making this



                                                  5
Case 1:18-cv-03240-RBJ Document 77 Filed 06/17/20 USDC Colorado Page 6 of 12




argument are not entirely clear. As stated in the May 20 order, based on “the parties’ stipulation

to realign Matthew as a plaintiff, a finding that [original plaintiffs] Aspen Glade and David do

not have standing would no longer warrant dismissal of the case.” ECF No. 46 at 5. Christina

does not contest this fact. I reiterate here that even if I now found that the original plaintiffs

lacked standing, such a finding would not bar the complaint’s requested declaratory relief.

       Regardless, in the interest of finality I consider definitively whether the original plaintiffs

have standing. Standing is a jurisdictional question that may be addressed sua sponte. See

Petrella v. Brownback, 787 F.3d 1242, 1254 (10th Cir. 2015) (citing McClendon v. City of

Albuquerque, 100 F.3d 863, 867 (10th Cir. 1996)). A plaintiff has standing when (1) it has

suffered an injury in fact, (2) there is a causal connection between the injury and the conduct

complained of, and (3) it is likely that the injury will be redressed by a favorable decision. See

Lujan v. Defenders of Wildlife, 504 U.S. 555, 559–61 (1992). An “injury in fact” is an invasion

of a legally protected interest that is concrete, particularized, and actual or imminent as opposed

to conjectural or hypothetical. See id.

       Matthew and David have both provided affidavits in support of the original plaintiffs’

standing. ECF Nos. 17-1A, 17-1B. According to Matthew’s affidavit, Christina wrote Aspen

Glade a letter on March 17, 2017 asserting that because of Matthew’s alleged breach of the 2007

deed clause, Aspen Glade’s interest in the property had been potentially forfeited. ECF No. 17-

1A ¶ 6. Christina now denies that she asserted that Aspen Glade’s interest had been potentially

forfeited by Matthew’s breach. ECF No. 24 at 7. Additionally, according to David’s affidavit,

David is hesitant to sell his interest in the property to Matthew or Christina because he does not

know how the 2007 deed clause would affect such a sale. ECF No. 17-1B ¶¶ 4–8.




                                                   6
Case 1:18-cv-03240-RBJ Document 77 Filed 06/17/20 USDC Colorado Page 7 of 12




        Regardless of whether Christina ever asserted that Aspen Glade’s interest was forfeited, I

find that David and Aspen Glade both have standing. “Any interested party under a deed may

have determined any question of construction or validity arising under the deed and obtain a

declaration of rights, status, or other legal relations thereunder.” Tucker v. Wolfe, 968 P.2d 179,

180 (Colo. App. 1998). David and Aspen Glade are tenants-in-common on the land encumbered

by the 2007 deed clause and are therefore interested parties. Their injury is, as they alleged in

their complaint, the “insecurity and uncertainty” that the 2007 deed clause imposes on their

interests. The 2007 deed clause affects Aspen Glade’s ability to cash out interests to Matthew or

Christina—the only other persons likely to want to purchase at this point in time, given how the

interests in the property are currently split up. It also affects David’s ability to cash out interests

to Matthew, Christina, or Aspen Glade. It affects his ability to sell to Aspen Glade because

Christina’s argument is premised on the idea that such a transaction would be breach on

Matthew’s behalf, making Aspen Glade rightfully wary of such a transaction.

        The causal connection and redressability follow easily from this injury. The injury is

directly caused by the uncertainty surrounding the 2007 deed clause. The injury can be redressed

by clarification of the 2007 deed clause.

        In a prior brief Christina argued that the Tenth Circuit held in Kinscherff v. United States,

586 F.2d 159, 160 (10th Cir. 1978), that persons with no property interest in land have no

standing to bring an action to remove a cloud on the title to that land. ECF No. 13 at 6. Yet in

Kinscherff, the plaintiffs were members of the public who merely owned land abutting the public

road at issue. See id. The court rejected plaintiffs’ argument that “they have a real property

interest in the [public road] as members of the public entitled to use public roads . . . , and as an

owner of land abutting a public highway.” Id. In contrast, David and Aspen Glade each have a



                                                   7
Case 1:18-cv-03240-RBJ Document 77 Filed 06/17/20 USDC Colorado Page 8 of 12




percentage interest in the property at issue. They may not be expressly bound by the terms of the

2007 deed, but Kinscherff does not require such a strict rule. Nor would such a rule make sense.

A deed’s restrictive covenants may injure persons with an interest in the property but who are not

expressly named in the deed.

       I also note that Christina’s entire argument is premised on Aspen Glade being Matthew’s

“alter-ego guise.” ECF No. 47 ¶ 15. She argues that he breached the 2007 deed clause by

receiving Peter’s interest through Aspen Glade. If Christina seeks to pierce the corporate veil,

she cannot cherry-pick among the attending consequences. If Christina is right that Aspen Glade

is Matthew’s alter ego, that constitutes another way to show that Aspen Glade has an interest in

the encumbered property and thus has standing.

       Accordingly, I find that the original plaintiffs have standing.

       B. Statute of Limitations

       Christina also requests the December 18 order be set aside until the Court makes a

definitive finding on the statute of limitations. ECF No. 68 ¶ 17. As with her standing

argument, Christina argues that it was clear error for the Court to make a decision on the merits

without making a conclusive finding on whether the statute of limitations had run.

       Preliminarily, it is useful to briefly recount the procedural history of the statute of

limitations dispute. Christina initially moved to dismiss the complaint based on a seven-year real

property statute of limitations that commences when the title is recorded. ECF No. 13 at 9. The

original plaintiffs disagreed, instead proffering the two-year catch-all statute of limitations for

declaratory judgment actions, which commences when the party bringing the action acquires

knowledge of or should have reasonably discovered the essential facts. ECF No. 17 at 6–7.




                                                  8
Case 1:18-cv-03240-RBJ Document 77 Filed 06/17/20 USDC Colorado Page 9 of 12




        I found in my May 20 order that information outside the four corners of the complaint

was necessary to determine which statute of limitations applied. ECF No. 46 at 10–11. I also

noted that if the law of real property provides an applicable statute of limitations for this

declaratory judgment action, then that limitations period applies in lieu of the two-year catch-all

statute of limitations for declaratory judgment actions. ECF No. 46 at 8–9.

        Christina subsequently filed a motion for summary judgment seeking, again, to dismiss

the complaint under the seven-year statute of limitations. ECF No. 51. I denied the motion in

my December 18 order because I found that based on the record, the seven-year statute of

limitations is not applicable in this context. ECF No. 66. I simultaneously granted Matthew’s

motion to dismiss Christina’s counterclaim on other grounds without determining which statute

of limitations applies. Id.

        Christina now asserts that it was clear error for the Court to make a decision on the merits

without allowing her to present evidence regarding when the cause of action accrued under the

two-year catch-all statute of limitations. ECF No. 68 ¶¶ 13, 18–19. In response, the original

plaintiffs argue that: (1) no statute of limitations applies, (2) if a statute of limitations does apply,

it is has not yet run under the two-year catch-all statute of limitations, and (3) alternatively, if a

statute of limitations does apply, it has not yet run under the eighteen-year period pursuant to

Colo. Rev. Stat. § 38-41-101. ECF No. 74 ¶¶ 6–14; ECF No. 75 ¶¶ 5–6.

        I find that the original plaintiffs are correct that no statute of limitations applies here

because no statute of limitations applies to contracts that were void from their inception. See

Riverside Syndicate v. Munroe, 882 N.E.2d 875 (N.Y. 2008). Many states have held that a

statute of limitations “does not make an agreement that was void at its inception valid by the

mere passage of time.” Riverside Syndicate, 882 N.E.2d at 878 (citing Pacchiana v.



                                                    9
Case 1:18-cv-03240-RBJ Document 77 Filed 06/17/20 USDC Colorado Page 10 of 12




 Pacchiana, 462 N.Y.S.2d 256 (N.Y. App. Div. 1983)) (finding that the six-year statute of

 limitations did not apply to plaintiff landlord’s request for declaratory judgment that an illegal

 tenancy agreement was void); see also, e.g., MZRP, LLC v. Huntington Realty Corp., No. 35692,

 2011 WL 12455342, *4 (W. Va. Mar. 10, 2011) (noting that “there is no statute of limitations

 regarding void deeds” and applying that rule to a void tax deed); Thompson v. Ebbert, 160 P.3d

 754, 757 (Idaho 2007) (observing that that “[b]ecause the lease agreement was void ab initio, it

 could be challenged at any time” where the lease was void based on a lack of authority to lease

 only a portion of the property); Moore v. Smith–Snagg, 793 So.2d 1000, 1001 (Fla. Dist. Ct.

 App. 2001) (“Of course, there is no statute of limitations in respect to the challenge of a forged

 deed, which is void ab initio.” (emphasis omitted).

        Although Colorado not does yet not appear to have expressly adopted such a rule, the

 Tenth Circuit has emphasized that “[i]t is black letter law that a void contract ‘is not a contract at

 all’ and ‘is void of legal effect.” Borde v. Bd. of Cty. Comm'rs of Luna Cty., N.M., 514 F. App'x

 795, 806 (10th Cir. 2013) (quoting Restatement (Second) of Contracts § 7 cmt. a (1981)). As the

 original plaintiffs explain, my December 18 order found that the 2007 deed clause was void as an

 unreasonable restraint upon alienation. ECF No. 66 at 13. The 2007 deed clause never had legal

 effect; it was void at inception. As such, based on the record before me I find that no statute of

 limitations applies as a matter of law.




                                                   10
Case 1:18-cv-03240-RBJ Document 77 Filed 06/17/20 USDC Colorado Page 11 of 12




                                           ORDER

      1. Plaintiffs David Mindock and Aspen Grove’s motion for entry of judgment, ECF No.

         67, is GRANTED.

      2. Defendant Christina Bruff DuMars’ motion to amend the order, ECF No. 68, is

         DENIED.

      3. The Court enters declaratory judgment that:

             a. The following clause is stricken from the 2007 deed in its entirety because it is

                void as an unreasonable restraint on alienation:

                        This conveyance is intended to maintain joint ownership of the
                        Property within the Mindock Family through the grandchildren who
                        are joint grantees under the Warranty Deed, but in way no [sic]
                        constitutes a restraint on alienation by the remaining grantee-title
                        holder if the below described condition is effectuated by operation of
                        law:

                        If either Joint Tenant, without the written consent of the other,
                        attempts to a) partition the property, or b) convert this joint tenancy
                        into a tenancy in common with respect to any interest conveyed by this
                        Warranty Deed or other interest in the Property currently owned or
                        subsequently acquired by such Joint Tenant, then the Property shall,
                        by operation of law, revert to the other Joint Tenant in fee simple
                        immediately without requirement of judicial intervention or further
                        legal conveyance.

             b. Christina and Matthew together own 34/64ths (approximately 53.12%) of the

                Property as joint tenants between themselves and with respect to that portion

                of the Property conveyed to the original plaintiffs as tenants-in-common; and

             c. Christina and Matthew have the right to unilaterally convey and convert their

                respective shares from joint tenancy to tenancy-in-common, the right to obtain

                additional interests in the property, and the right to partition the property

                under Colorado law without penalty.



                                              11
Case 1:18-cv-03240-RBJ Document 77 Filed 06/17/20 USDC Colorado Page 12 of 12




                  DATED this 17th day of June, 2020.

                                              BY THE COURT:




                                              ___________________________________
                                              R. Brooke Jackson
                                              United States District Judge




                                         12
